Certified by the Court of Appeals for Lucas County.
Matthias, Judge.
1. A common carrier of passengers has a duty to exercise the highest degree of care to afford its passengers an opportunity to alight in a reasonably safe place.
2. A passenger is not discharged at a “reasonably safe place” merely because he is not injured in the very act of alighting.
3. A motorbus common carrier is liable for injuries proximately resulting from its negligence in faffing to afford *69a passenger an opportunity to alight in a reasonably safe place even though the passenger had alighted and had taken two or three steps before he was injured.
Judgment reversed and cause remanded.
Griffith and Gibson, JJ., concur.
Herbert J., concurs in the syllabus and judgment.
Taft, C. J., Zimmerman, O’Neill, JJ., concur in paragraphs two and three of the syllabus but dissent from the judgment.